Citation Nr: 1637720	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  11-26 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The appellant claims that she had recognized military service in the Philippine Commonwealth Army, to include recognized guerrilla groups, in the service of the Armed Forces of the United States during World War II.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

In her August 2011 substantive appeal (via a VA Form 9), the appellant requested a Board hearing.  However, an October 2014 correspondence reflects the appellant's desire to withdraw such hearing request.  38 C.F.R. § 20.704(e) (2015).  Therefore, there is no outstanding hearing request. 

In July 2015, the Board remanded the claim for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have the requisite qualifying service to entitle her to payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 501(a), 5107 (West 2014); 38 C.F.R. § 3.203 (2015); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist 

With respect to the claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No notice or due process deficiencies have been alleged.  

II.  Analysis 

The appellant claims that she had recognized military service in the Philippine Commonwealth Army, to include recognized guerrilla groups, in the service of the Armed Forces of the United States during World War II.    

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund.  See American Recovery and Reinvestment Act 
 § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service .  .  .  ."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East During World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

 Section 1002 (d) provides that an eligible person is any person who--(1) served-
 (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In support of her claim to establish Veteran status, the appellant submitted October 1977 and August 2009 certifications from the Philippine Veterans Affairs Office reflecting that the appellant had served with "3rd Army Corps FAIT" during World War II/Philippine Revolution.  Also of record is a November 2010 statement from the appellant in support of her claim.  

The Board finds that the affidavits of the appellant, the documents from the Republic of the Philippines, and other evidence of record submitted by the appellant fails to satisfy the requirements of 38 C.F.R. § 3.203  as acceptable proof of service, as they are not official documents of the appropriate United States service department.  As such, those documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.

The National Personnel Records Center (NPRC) certified in June 2010 and May 2016 that the appellant had no service as a member of the Philippine Commonwealth Army, to include the recognized guerrillas, in the service of the United States Armed Forces.  While the July 2015 remand requested that the RO obtain a verification of service response from the Department of the Army, and such response is not of record, the RO explained in a September 2015 supplemental statement of the case that pursuant to a January 2016 Memorandum of Agreement between the Department of the Army and the National Archives and Records Administration, the NPRC was now responsible for responding to verification of service requests relevant to the Philippine Army Files.  As such, the Board finds substantial compliance with the July 2015 remand directives.   Stegall v. West, 11 Vet. App. 268 (1998).  The proper course for the appellant, who believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department.  Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits administered by VA.  This department is bound to follow the certifications by the service departments with jurisdiction over United States military records.

Based on the foregoing, the Board finds that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The appellant may not, therefore, be considered a veteran for the purpose of establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


